Exhibit 10.4.3


ditecha01.jpg [ditecha01.jpg]
[DATE]


[NAME AND ADDRESS]




Re: Transaction Incentive Award


Dear [EMPLOYEE NAME]:
As you know, Ditech Holding Corporation (the “Company”) has recently announced
that it is in the process of evaluating strategic alternatives to enhance
stockholder value. Among these alternatives is a possible sale or business
combination involving the Company. In connection with this evaluation, the
Company has adopted a Transaction Incentive Award Program to retain and
incentivize key employees involved in the evaluation process to achieve a result
that is in the best interest of the Company and its stockholders. You have been
selected to participate in Transaction Incentive Award Program in recognition of
your continuing key role with the Company and the importance of your continued
service through the consummation of a possible sale or business combination
involving the Company. The terms and conditions of your Transaction Incentive
Award are set forth in this letter agreement.
Transaction Incentive Award
Transaction Incentive Award Amount: $[●] (less applicable withholdings).
Installment Payments: 50% of the Transaction Incentive Award amount on the
closing of a Change of Control
50% of the Transaction Incentive Award amount on the date that is 6 months after
the closing of a Change of Control
Payment Condition: You remain employed until each installment payment date,
subject to the exceptions below
Termination of Employment
If you voluntarily terminate your employment, or if your employment is
terminated by the Company for Cause, you will forfeit any then unpaid
installment of the Transaction Incentive Award.




--------------------------------------------------------------------------------




Following the announcement of a Change of Control, if your employment is
terminated by the Company without Cause, or if applicable under your employment
agreement or offer letter, by you for “good reason” or similar standard, or upon
your Disability or death, you will receive full payment of any unpaid
installment of the Transaction Incentive Award within 30 days of the date of
such termination.


Definitions
“Cause” shall have the meaning ascribed to such term in your employment
agreement or offer letter with the Company as in effect on the date hereof, or
if you are not subject to an employment agreement or offer letter or “Cause” is
not defined therein, then “Cause” shall have the meaning ascribed to such term
in the Ditech Holding Corporation 2018 Equity Incentive Plan as in effect on the
date hereof.
“Change of Control” shall have the meaning ascribed to such term in the Ditech
Holding Corporation 2018 Equity Incentive Plan as in effect on the date hereof,
or such other strategic transaction as approved by the Board of Directors of the
Company in its sole discretion.
“Disability” shall have the meaning ascribed to such term in your employment
agreement or offer letter with the Company as in effect on the date hereof, or
if you are not subject to an employment agreement or offer letter or
“Disability” is not defined therein, then “Disability” shall have the meaning
ascribed to such term in the Ditech Holding Corporation 2018 Equity Incentive
Plan as in effect on the date hereof.
Confidentiality
The contents of this letter agreement are highly confidential. You may not
disclose the contents of this letter agreement other than to your immediate
family, subject to each such family member’s obligation to maintain the
confidentiality of this letter agreement. The breach of the confidentiality of
this letter agreement may render the letter agreement null and void and result
in the forfeiture of any Transaction Incentive Award to which you would
otherwise become entitled.
Other Terms and Conditions
This letter agreement constitutes the entire agreement between you and the
Company relating to the Transaction Incentive Award, and supersedes any prior
and contemporaneous understandings, discussions, agreements, representations,
and warranties, both written and oral, with respect to any such bonus. This
letter agreement may only be amended or modified by the parties in writing,
signed by the parties hereto.     
This letter agreement does not guarantee your continued employment with the
Company or the terms and conditions of your employment. Your employment with the
Company is at-will and may be terminated at any time for any reason or no
reason.


2

--------------------------------------------------------------------------------




Any Transaction Incentive Award payable under this letter agreement is intended
to comply with, or be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended, and shall be construed and administered in accordance with
Section 409A. Notwithstanding the foregoing, no particular tax result with
respect to any income recognized in connection with this letter agreement is
guaranteed.
This letter agreement will be governed by and construed in accordance with the
laws of the State of Pennsylvania, without regard to conflicts of laws
principles thereof.
We thank you for your continued service and dedication to the Company.


[Remainder of page intentionally left blank]
    


3

--------------------------------------------------------------------------------






Please sign and date this letter agreement and return the signed copy of this
letter agreement to Liz Monahan, elizabeth.monahan@ditech.com, no later than
August 3, 2018, to confirm your receipt, understanding and agreement with the
terms of this letter agreement.


Very truly yours,
On behalf of Ditech Holding Corporation




_________________________________
Elizabeth Monahan
Chief Human Resources Officer
_________________________________
Date
 

I confirm my receipt, understanding and agreement with the terms of this letter
agreement.




_________________________________
[EMPLOYEE NAME]


_________________________________
Date



























4